 


109 HR 6328 IH: Congressional Commission on the Abolition of Modern-Day Slavery Act
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6328 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Smith of New Jersey (for himself and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committees on the Judiciary and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a congressional Commission on the Abolition of Modern-Day Slavery. 
 
 
1.Short titleThis Act may be cited as the Congressional Commission on the Abolition of Modern-Day Slavery Act. 
2.Modern-day slaveryIn this Act, the term modern-day slavery means the status or condition of a person over whom any power attaching to the right of ownership or control is exercised by means of exploitation through involuntary servitude, forced labor, child labor, debt bondage or bonded labor, serfdom, peonage, trafficking in persons for forced labor or for sexual exploitation (including child sex tourism and child pornography), forced marriage, or other similar means. 
3.FindingsCongress makes the following findings: 
(1)Modern-day slavery takes many forms, including chattel slavery or slavery by descent, and the exploitation occurs in a myriad of situations, including in the agricultural, commercial sex, construction, manufacturing, and service industries, as well as in domestic servitude. 
(2)The perpetrators of modern-day slavery violate the dignity of men, women, and children, using violence that at times results in death, sexual abuse, rape, torture, dangerous and degrading working conditions, poor nutrition, drug and alcohol addiction, and psychological trauma. 
(3)According to the Universal Declaration of Human Rights No one shall be held in slavery or servitude; slavery and the slave trade shall be prohibited in all their forms.. 
(4)The United States and the international community have acknowledged that modern-day slavery must be abolished in accordance with the International Covenant on Civil and Political Rights; the Slavery, Servitude, Forced Labour and Similar Institutions and Practices Convention of 1926; the Supplementary Convention on the Abolition of Slavery, the Slave Trade, and Institutions and Practices Similar to Slavery; the Optional Protocol to the Convention on the Rights of the Child on the Sale of Children, Child Prostitution and Child Pornography; the Optional Protocol to the Convention on the Rights of the Child on the Involvement of Children in Armed Conflicts; the Convention concerning the Prohibition and Immediate Action for the Elimination of the Worst Forms of Child Labour; the Abolition of Forced Labour Convention; and the Protocol to Prevent, Suppress and Punish Trafficking in Persons, especially Women and Children, Supplementing the United Nations Convention Against Transnational Organized Crime. 
(5)The Declaration of Independence recognizes the inherent dignity and worth of all people and states that all people are created equal and are endowed by their Creator with certain unalienable rights. 
(6)The 13th amendment to the Constitution of the United States recognizes that Neither slavery nor involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted, shall exist within the United States, or any place subject to their jurisdiction.. 
(7)The United States has given particular priority to combating trafficking in persons, a form of modern-day slavery, through the enactment of the Trafficking Victims Protection Act of 2000 (division A of Public Law 106–386) and the Trafficking Victims Protection Reauthorization Acts of 2003 and 2005 (Public Laws 108–193 and 109–164). 
(8)The importation into the United States of goods mined, produced, or manufactured by forced or indentured labor, including forced or indentured child labor, is prohibited under the Tariff Act of 1930. 
4.Establishment of commission 
(a)EstablishmentThere is established a congressional Commission on the Abolition of Modern-Day Slavery (in this Act referred to as the Commission). 
(b)Membership 
(1)CompositionThe Commission shall be composed of 12 members, of whom— 
(A)3 shall be appointed by the Speaker of the House of Representatives; 
(B)3 shall be appointed by the majority leader of the Senate; 
(C)3 shall be appointed by the minority leader of the House of Representatives; and 
(D)3 shall be appointed by the minority leader of the Senate. 
(2)QualificationsMembers of the Commission shall be individuals with demonstrated expertise or experience in combating modern-day slavery. 
(3)DateThe appointments of the members of the Commission shall be made not later than 30 days after the date of enactment of this Act. 
(c)Period of Appointment; VacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(d)Co-chairpersonsThe Speaker of the House of Representatives shall designate 1 of the members appointed under subsection (b)(1)(A) as a co-chairperson of the Commission. The majority leader of the Senate shall designate 1 of the members appointed under subsection (b)(1)(B) as a co-chairperson of the Commission. 
(e)Initial MeetingNot later than 60 days after the date of enactment of this Act, the Commission shall hold its first meeting. 
(f)MeetingsThe Commission shall meet at the call of either Co-chairperson. 
(g)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may meet or hold hearings. 
5.Duties of the commission 
(a)Study 
(1)In generalThe Commission shall— 
(A)conduct a thorough study of modern-day slavery in all its forms, including the factors contributing to modern-day slavery, such as certain social structures, the failure by authorities to enforce laws prohibiting slavery and prosecuting the perpetrators of slavery, corruption among officials, and the vulnerability of certain populations, such as those in areas of conflict and post conflict, transitioning states, or states undergoing sudden political upheaval, economic collapse, civil unrest, internal armed conflict, chronic unemployment, widespread poverty, or manmade or natural disasters; 
(B)review programs of relevant governmental agencies with respect to modern-day-slavery, including the Office of the United States Trade Representative, the Department of Commerce, the Department of Defense, the Department of Health and Human Services, the Department of Homeland Security, the Department of Labor, the Department of the Treasury, the United States Agency for International Development, the Department of State, the President’s Interagency Task Force to Monitor and Combat Trafficking in Persons, and the Human Smuggling and Trafficking Center; 
(C)examine efforts undertaken by foreign countries and multilateral organizations to prevent or combat modern-day slavery in all its forms, prosecute the perpetrators or protect its victims, and identify those countries with the most significant number of victims of modern-day slavery; and 
(D)convene additional experts from relevant nongovernmental organizations as part of the Commission’s review. 
(2)GoalsBased on its findings under paragraph (1), the Commission shall— 
(A)advise the Congress on how the United States could lend support to the efforts to eradicate modern-day slavery in all its forms; 
(B)provide a comprehensive evaluation of best practices to prevent modern-day slavery in all its forms; 
(C)provide a comprehensive evaluation of the best practices to rescue and rehabilitate victims of modern-day slavery in all its forms; 
(D)provide a comprehensive evaluation of the best practices to ensure the prosecution of acts of modern-day slavery and increase accountability within countries that tolerate modern-day slavery; 
(E)provide a comprehensive evaluation of the effectiveness of United States laws prohibiting the importation of goods manufactured or produced in whole or in part through forced labor or child labor, as well as policies and relations with regard to countries that tolerate modern-day slavery; 
(F)provide a comprehensive evaluation of comparative models and strategies to prevent modern-day slavery, rescue and rehabilitate victims of modern-day slavery, prosecute offenders, and increase education about modern-day slavery in all its forms; 
(G)examine the economic impact on communities and countries that demonstrate measured success in fighting modern-day slavery in all its forms; and 
(H)increase throughout the United States and among high-risk populations education and awareness about modern-day slavery in all its forms. 
(b)RecommendationsThe Commission shall develop recommendations for legislative and administrative actions necessary for the most effective ways to combat and eliminate modern-day slavery in all its forms, develop international cooperation to combat modern-day slavery and determine the nature of what constitutes appropriate relations with countries that tolerate modern-day slavery in any form. 
(c)ReportNot later than 11 months after the date of enactment of this Act, the Commission shall submit to the Speaker and Minority Leader of the House of Representatives and the Majority Leader and Minority Leader of the Senate, a report containing the results of the study and other activities conducted under subsection (a) and the recommendations developed under subsection (b). 
6.Powers of the commission 
(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers necessary to carry out this Act. 
(b)Information From Governmental AgenciesThe Commission may secure directly from any department or agency such information as the Commission considers necessary to carry out this Act. Upon request of either co-chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission. 
7.Commission personnel matters 
(a)Compensation of MembersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5313 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel ExpensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe co-chairpersons of the Commission, acting jointly, may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationThe co-chairpersons of the Commission, acting jointly, may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United Sates Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(d)Detail of Government EmployeesFederal Government employees may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of Temporary and Intermittent ServicesThe co-chairpersons of the Commission, acting jointly, may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
8.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits its report under section 5(c). 
9.Authorization of appropriations 
(a)In GeneralThere are authorized to be appropriated to the Commission for fiscal year 2007 such sums as may be necessary to carry out this Act. 
(b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until expended. 
 
